FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA AUB 3 0 mm
Clerk, U.S. District and
Shawn A. Phillips, ) Bankruptcy Courts

)

Plaintiff, )

)

C` `l A t` N .
v g 1v1 c1on 0 10__ 

)

Rob Haworth et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court on review of plaintiff` s pro se complaint and application
to proceed in forma pauperis. The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § 191 S(e)(Z)(B)(ii). Under that statute, the Court is required to dismiss a
case "at any time" it determines that the complaint fails to state a claim upon which relief can be
granted.

Plaintiff is a District of Columbia resident suing two officials of the United States Parole
Commission and an official of the Court Services and Offender Supervision Agency. He alleges
that defendants allowed him to sign an agreement on April l5, 2009, to revoke his parole and
serve a prison tenn of nine months without first conducting a hearing on his mental competence.
Plaintiff claims that defendants knew or should have known about his long history of mental
illness and that "the Plea with the parole commission was not voluntarily made [due] to
plaintiff[’]s Mental Instability." Compl. at 3. Plaintiff seeks monetary damages exceeding $2
million for due process violations, emotional distress "from . . . having to do jail time," and

negligence. Id. at 5 .

Because plaintiff s success on the merits of the complaint would necessarily invalidate
his sentence, he cannot recover monetary damages without first establishing that the sentence
has been invalidated by "revers[al] on direct appeal, expunge[ment] by executive order,
declar[ation of invalidity] by a state tribunal authorized to make such determination, or . . . a

federal court’s issuance of a writ of habeas corpus." Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). Plaintiff has made no such showing here. Accordingly, the complaint will be dismissed.

A separate Order accompanies this Memorandum Opinion.

Ms?»£r_

united scérés District Judge

Date: August  § , 2010